United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2885
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Tyron Young

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 16, 2018
                              Filed: April 26, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, SHEPHERD, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

       Tyron Young pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and was sentenced to 115 months’
imprisonment. He appeals his sentence, challenging the district court’s1 admission

      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.
of a confidential informant’s (CI) hearsay statements at sentencing and its application
of the U.S. Sentencing Guidelines (U.S.S.G.). We affirm.

       At approximately 5:00 a.m. on May 11, 2016, police officers were dispatched
to a home located at 4446 Myrtle Avenue in Kansas City, Missouri, where a fourteen-
year-old girl had been shot in the leg. The officers discovered spent shell casings on
the second-story deck located outside the victim’s bedroom. They found several
bullet holes in the bedroom walls and windows. Two bullets were found lodged in
the victim’s bed, where she had been sleeping when she was shot.

       Later that day, the CI contacted Detective John Straubel and made
arrangements to meet with him. When they met in person, the CI reported that
Young’s girlfriend had picked up Young and the CI in a black Dodge Dart that
morning. After driving to the area near the victim’s home, Young and the CI exited
the vehicle. The CI reported that they walked to the back of the house, where Young
climbed up a pole to a balcony and shot into the windows and the house itself. Young
and the CI then ran back to the vehicle and left the scene. After the shooting, Young
told the CI that he was trying to shoot Louis Belton because Belton previously had
shot Young. The CI also reported that Young’s firearm was a gray and black Taurus
9 mm. Detective Straubel later paid the CI $500 for this information.

       Young was driving a black Dodge Dart on May 16, 2016, and sped away when
officers tried to initiate a traffic stop. When officers later located Young, he
attempted to flee on foot but was apprehended. In a nearby yard, officers found a
loaded silver and black Taurus 9 mm semi-automatic firearm, which Young later
pleaded guilty to possessing.

       Detective Straubel, two law enforcement officers, the victim, and a defense
investigator testified at sentencing. The government presented photographs, the



                                          -2-
crime lab report, and the stipulated testimony of a forensic examiner and a detective
who investigated the shooting the morning it took place.

      Young first argues that the district court erred by admitting the hearsay
statements of the CI and by relying upon those statements to find that Young
committed the offense of conviction in connection with assault with intent to commit
murder. Based on that finding, the district court applied a cross reference to U.S.S.G.
§ 2A2.1, the section that applies to assault with intent to commit murder, resulting in
a higher offense level than he would have had without the cross reference. See
U.S.S.G. § 2K2.1(c)(1)(A) (cross reference to § 2X1.1); U.S.S.G. § 2X1.1(c)(1) (cross
reference to offense section that expressly covers the attempt). Because Young
objected to the admission of the statements, we review the district court’s ruling for
abuse of discretion. See United States v. Sheridan, 859 F.3d 579, 583 (8th Cir. 2017)
(standard of review).

       The Rules of Evidence do not apply to sentencing proceedings. Fed. R. Evid.
1101(d)(3). The district court is permitted to consider relevant information, even if
it would be inadmissible at trial, “provided that the information has sufficient indicia
of reliability to support its probable accuracy.” U.S.S.G. § 6A1.3(a). Young argues
that the CI’s statements were unreliable because the CI had a motive to accuse Young
(and shift blame from himself), he failed to respond to a subpoena, he previously had
committed bond and probation violations and had been convicted of a crime of
dishonesty, he had absconded from supervision for the year following the shooting,
and he was a possible contributor of genetic information found on the firearm.

      We conclude that the district court did not abuse its discretion in admitting the
CI’s hearsay statements. The CI had proven himself reliable in the past, having
worked with Detective Straubel for three years. When the CI met with Straubel on
the same day of the shooting, he gave a detailed account of what occurred during the
early morning hours of May 11. He described the firearm and identified Young’s

                                          -3-
possible motive. During a police interview, Young’s girlfriend corroborated the CI’s
account of the events leading up to and following the shooting. She also identified
the Taurus 9 mm firearm as belonging to Young. Forensic evidence confirmed that
Young’s firearm was the source of the bullets and spent casings that were found at
the crime scene. Young’s DNA was found on the firearm. Young pleaded guilty to
possessing the firearm, and Young himself told officers that he believed that Belton
had shot him, corroborating the CI’s statements and indicating Young’s motive for
shooting Belton’s home. In light of the evidence presented, the district court fairly
determined that the CI’s statements were probably accurate and properly applied the
cross reference. We also conclude that the admission of the CI’s statements did not
violate Young’s constitutional rights. See United States v. Wise, 976 F.2d 393, 402
(8th Cir. 1992) (en banc) (holding that “the Guidelines’ standard for the consideration
of hearsay testimony at sentencing meets the appropriate constitutional test and
fulfills the Confrontation Clause’s basic purpose of promoting the integrity of the
factfinding process”).

       Young’s argument that the district court erroneously classified his prior
Missouri conviction for attempted second-degree robbery as a crime of violence
under U.S.S.G. § 2K2.1(a)(4)(A) is foreclosed. See United States v. Swopes, 886
F.3d 668, 671 (8th Cir. 2018) (en banc) (holding that Missouri second-degree robbery
is categorically a “violent felony” under the force clause of 18 U.S.C. § 924(e));
United States v. Hall, 877 F.3d 800, 806 (8th Cir. 2017) (viewing “violent felony”
under 18 U.S.C. § 924(e) as interchangeable with “crime of violence” under the
Guidelines).2

      The sentence is affirmed.
                      ______________________________

      2
         See also United States v. Collins, No. 17-1637, 2018 WL 1902413 (8th Cir.
Apr. 23, 2018); United States v. Wilkins, No. 16-4026, 2018 WL 1750611 (8th Cir.
Apr. 12, 2018); Diemer v. United States, No. 16-3403, 2018 WL 1617840 (8th Cir.
Apr. 4, 2018); Robinett v. United States, 886 F.3d 689 (8th Cir. 2018), petition for
cert. filed, (U.S. Apr. 20, 2018) (No. 17-8544).
                                         -4-